DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1, 7, 10-12, 14, 15, and 17-20 and canceled claims 2-6, 8, 9, 13, and 16. Claims 1, 7, 10-12, 14, 15, and 17-20 are pending.
	The amendments to the claims have necessitated new rejections under 112(a) and 112(b). See 112 rejections below for details.
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2021, with respect to the claim objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome said claim objection. Therefore, the objections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 7/13/2021, with respect to the 112 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome said 112 rejections. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a) and 112(b). See 112 rejections below for details.

Applicant’s arguments, see Remarks, filed 7/13/2021, with respect to the 103 rejections of record have been fully considered, but they are not persuasive.

As detailed in the 103 rejection of claim 1 below, Daly et al. (US 2010/0276122) teach a containment tower having stacked heat transfer coils deposed within a top half of the containment tower, wherein coolant flows downwardly through the stacked heat transfer coils and vapor enters the containment tower near the bottom thereof and rises up. The disclosure of Daly et al. in combination with primary reference Cap suggests a containment tower having stacked heat transfer coils deposed within a top half of the containment tower, wherein seawater flows downwardly through stacked heat transfer coils, and wherein steam from a boiler enters near the bottom of the tower and rises up. See 103 rejection of claim 1 below for details.

Applicant has argued that Cap does not disclose the claimed containment tower and that the tower 25 of Cap does not qualify as said containment tower. Examiner finds this argument unpersuasive.
Examiner agrees that Cap does not disclose the claimed containment tower, but Cap is not relied upon to teach the claimed containment tower, nor was Cap relied upon to teach a containment tower in the previous Office Action. Instead, the Office’s rejections rely upon secondary reference Daly to teach the claimed containment tower. See 103 rejections below for details. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Because Cap is not relied upon to teach the claimed containment tower, this argument is moot.

Applicant has argued that Maurer, which is relied upon in modifying Cap to include a seawater harvester for harvesting seawater from below an ocean thermocline, is doing something allegedly different than Maurer, i.e. that Maurer’s harvested seater is used to produce fresh water from humid air rather than condensing steam to produce fresh water. Examiner finds this argument unpersuasive.


Applicant has argued that Maurer does not disclose condensing steam. Examiner respectfully disagrees. 
 As explicitly set forth in the 103 rejections of the previous Office Action and maintained explicitly in the rejections below, secondary reference Maurer “teaches a device 100 for desalinating water (Figure 1, paragraph [0018]). The device 100 functions by harvesting seawater, passing the seawater through a condenser 120 to cool the condenser 120, and passing the seawater from the condenser 120 to an evaporator 110 where it is evaporated (Figure 1, Paragraphs [0018]-[0021]).” To be clear, water vapor from the evaporator 110 in Maurer is fed to the condenser where it is condensed (Figure 1, Paragraphs [0018]-[0021]). Water vapor is steam. Therefore, contrary to Applicant’s assertions, Maurer does teach condensing steam.

Applicant has argued that primary reference Cap includes an osmotic membrane 40 to separate salt from water, while such a membrane is not desirable or necessary in Applicant’s invention. Examiner finds this argument unpersuasive.
There is nothing in Applicant’s claims which prohibits or excludes the presence of an osmotic membrane. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 

Applicant has argued that, due to the presence of the osmotic membrane 40 in Cap, it would not be obvious to modify Cap in view of Maurer so as to harvest water from below an ocean thermocline, because very cold water of the type harvested from below the thermocline would be much more difficult to osmotically filter because water becomes more viscus at lower temperatures and flows more slowly. Examiner finds this argument unpersuasive.
While lower temperatures do result in fluids having higher viscosities and thus, slower flow rates, there is no evidence of record which would suggest that the relatively higher viscosity of cold water from below an ocean thermocline would render said water too difficult to osmotically filter. 
Furthermore, Applicant’s argument neglects the fact that the harvested water flows through multiple warming heat exchangers in Cap, i.e. condenser 34 (replaced with containment tower in modified Cap [not that said containment tower still functions as a warming heat exchanger with respect to the harvested sea water]) and heat exchanger 1 32A, prior to being introduced to the osmotic membrane. Thus, the water will not be “very cold” by the time it reaches the osmotic membrane 40 in Cap (or in modified Cap). 
In view of the forgoing, there is insufficient basis to assert that the use of very cold water from below the ocean thermocline would somehow destroy the function of the osmotic membrane 40 in Cap.
In making the above argument, Applicant has further argued that said argument would hold even if the osmotic membrane 40 in Cap were optional. Examiner respectfully disagrees.
The osmotic membrane 40 is optional (Cap: paragraph [0015]). In consideration of embodiments where the membrane absent, a person having ordinary skill in the art would not be dissuaded from any modifications which may somehow harm the function an osmotic membrane.

Applicant has argued that the references do not disclose or teach heating vegetable oil using concentrated solar power and then using heated vegetable oil to boil seawater and produce steam. Examiner finds this argument unpersuasive.
suggest such a feature. The test for obviousness is not whether is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As explained in detail in the 103 rejection of claim 1 below, the combination of references (Cap in view of Hoffman in particular) would suggest to one of ordinary skill in the art a system which heats vegetable oil using concentrated solar power and then uses heated vegetable oil to boil seawater and produce steam. See 103 rejections below for details.

Applicant has argued that “the usage of heated vegetable oil to boil water to produce steam is not an ‘intended use,’ ‘manner of operating,’ or a ‘material worked upon’ but rather a claimed structural limitation.” Examiner respectfully disagrees.
The claimed system uses a heated heat transfer fluid to boil water to produce steam. The claim identify said heat transfer fluid as a vegetable oil. Examiner agrees that ability of the claimed system to use a heat transfer fluid to boil water to produce steam speaks to a structural limitation thereof, i.e. the claimed system must be configured to (provided with a structure so as to be able to) use a heated heat transfer fluid to boil water to produce steam. However, the identity of the heat transfer fluid itself is a matter of intended use pertaining to a material worked upon. The claimed system could be operated with a vegetable oil as the heat transfer fluid, or it could be operated using a different heat transfer fluid such as glycol or synthetic oil. Swapping out one heat transfer fluid for another would do nothing to alter the actual structural features of the claimed system. Therefore, absent persuasive evidence to the contrary, Examiner maintains that the usage of of heated vegetable oil to boil water to produce steam is merely a matter pertaining to intended use, manner of operating, and/or a material worked upon.
Regardless, Examiner notes that it is obvious in view of the prior art of record to use heated vegetable oil as a heat transfer fluid in the claimed manner. See 103 rejections below for details.


It is not clear to Examiner how Cap’s capability to heat molten salt to temperature above its melting point (801 °C) and boil water using said salt as a heat transfer fluid would call into question Cap’s capability to be modified for use with vegetable oil as the heat transfer fluid. Cap teaches that other heat transfer fluid (i.e. other than molten salt) can be used. In view of said teaching by Cap it is clear that Cap’s system can use vegetable oil as the heat transfer fluid, or in the alternative, be modified to use vegetable oil as the heat transfer fluid. Furthermore, the fact that Cap implicitly discloses the capability to heat salt above its melting point of 801 °C establishes that Cap is capable of heating heat transfer fluids to high temperatures.

Applicant has argued, with respect to the substitution of vegetable oil for the heat transfer fluid in Cap, that the Office Action would have to explain the motivation to substitute one heat transfer fluid for another and what other modifications would have to be made. The Office finds this argument unpersuasive.
Regarding Applicant’s assertion that motivation to substitute one heat transfer fluid for another is required, Examiner notes that motivation to replace the heat transfer fluid of Cap with vegetable oil was provided in view of secondary reference Hoffman in the previous Office Action. Specifically, the Office Action stated that “It would have been obvious to one of ordinary skill in the art to further modify Cap in view of Hoffman by providing vegetable oil as the heat transfer fluid in order to obtain a system which uses a heat transfer fluid that is both cheap and eco-friendly.” Said motivation is also provided in the 103 rejections below.
Regarding Applicant’s assertion that the Office Action would need to explain “what other modifications would have to be made” in substituting vegetable oil for the heat transfer fluid of Cap, the Examiner respectfully disagrees. There is no requirement that a 103 rejection must identify each and every change that goes into implementing a proposed modification. As discussed in the 103 rejections set 

Applicant has argued that the Office has given no rational for substituting vegetable oil for the molten salt heat transfer fluid of Cap, and that the justification of vegetable oil being “cheap and eco-friendly” is only valid in comparison to traditional thermal oil. Examiner finds this argument unpersuasive.
This argument by Applicant ignores two important teachings in the prior art. 
First, Cap explicitly teaches the use of other heat transfer fluids besides molten salt (paragraph [0009]). This teaching i) would suggest to one of ordinary skill in the art that other heat transfer fluids can be used in Cap other than molten salt, which would lead one of ordinary skill in the art to search the prior art for other suitable heat transfer fluids, and ii) establishes that any substitution of a particular heat transfer fluid for the heat transfer fluid of Cap does not necessarily involve the replacement of salt with said particular heat transfer fluid.
Second, Hoffman suggests the use of vegetable oils as heat transfer fluids in industrial applications, in particular, in concentrated solar power plants (abstract, Section 5 “Innovative heat transfer fluids”, Section 6 “conclusions”). This would suggest to one of ordinary skill in the art that vegetable oil could be used as a heat transfer fluid in prior art solar power plant, e.g. solar power plants like that of Cap.
	Thus, disclosures of Cap and Hoffman, when taken in combination, provide ample suggestion that vegetable oil may be used with success in the system of Cap. Examiner notes that it is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (see MPEP 2143). Therefore, even in the absence of any particular advantage associated with the use of vegetable oil, it would have been obvious to one of ordinary skill in the art to replace the heat transfer fluid of Cap with vegetable oil in order to obtain a solar power system having a predictably functional heat transfer fluid.  


	Applicant has argued that there is no disclosure of storing vegetable oil in insulated containers so that the process can operate without sunlight. Examiner finds this argument unpersuasive. 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
While no individual prior art reference relied upon explicitly teaches storing vegetable oil in insulated containers so that the process can operate without sunlight, such storage of vegetable oil is suggested by the combination of references. In particular, Hoffman suggests the use of vegetable oil as a heat transfer fluid in solar power systems, such as the system of Cap, and Litwin teaches storing heat transfer fluid in containers so that solar power systems can operate without sunlight. A person having ordinary skill in the art would recognize (even without an explicit teaching in the prior art) that insulating said containers would be advantageous, as doing so would keep the heat transfer fluid stored therein hotter for longer.
Therefore, the prior art of record, when taken in combination, would suggest to one of ordinary skill in the art storing heat transfer fluid in the form of vegetable oil in insulated containers in solar power system so that the process can operate without sunlight.

Applicant has argued that the dependent claims are allowable for the same reasons as independent claim 1. However, claim 1 is not allowable at this time. Therefore, this argument is moot. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 10-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an amended limitation requiring that “a seawater harvester configured to harvest seawater from an ocean thermocline” in lines 2-3.
Applicant’s disclosure as originally filed contains support for a seawater harvester configured to harvest seawater from below an ocean thermocline (original claim 1, paragraphs [0006] and [0014] of specification).
However, the disclosure as originally filed does not contain support for harvesting seawater from an ocean thermocline, i.e. from a thermocline itself rather than a region therebelow.
Therefore, the amended limitation of claim 1 requiring that “a seawater harvester configured to harvest seawater from an ocean thermocline” contains subject matter which is unsupported by the specification. 

It seems that the amendments which introduce the above-described unsupported subject matter were made unintentionally. Therefore, for the purposes of examination, the limitation in question has been interpreted as requiring --a seawater harvester configured to harvest seawater from below an ocean thermocline--.
Claim 1 recites an amended limitation requiring “stacked heat transfer coils in fluid communication with the seawater harvester and disposed within a top half of the containment tower” in lines 5-6. 
Applicant’s disclosure as originally filed contains support for a plurality of flat heat transfer coils in fluid communication with the seawater harvester and disposed within a top half of the containment tower (paragraph [0016] of the specification).
However, the disclosure as originally filed does not contain support for “stacked heat transfer coils”
Therefore, the amended limitation of claim 1 requiring “stacked heat transfer coils” contains subject matter which is unsupported by the specification. 
The unsupported subject matter must be removed from the claims. Examiner suggests deleting the word “stacked” from the limitation in question, i.e. such that said limitation merely recites --heat transfer coils--.
Claim 1 recites a newly added limitation requiring “at least one pump that is configured to pump the harvested seawater into a top of the containment tower such that the harvested seawater downwardly flows through the stacked heat transfer coils,” in lines 8-10.
Applicant’s disclosure as originally filed contains support for at least one pump that is configured to pump the harvested seawater into a top of the containment tower such that the harvested seawater flows through heat transfer coils therein (Figure 1, Paragraphs [0014]-[0016]).

Therefore, the amended limitation of claim 1 requiring “hat the harvested seawater downwardly flows through the stacked heat transfer coils” contains subject matter which is unsupported by the specification. 
The unsupported subject matter must be removed from the claims. Examiner suggests deleting the words “downwardly” and “stacked” from the limitation in question, i.e. such that said limitation recites “at least one pump that is configured to pump the harvested seawater into a top of the containment tower such that the harvested seawater flows through the heat transfer coils.”
Claims 7, 10-12, 14, 15, and 17-20 contain the same unsupported subject matter as claim 1, on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the harvested sea water that exits the containment tower after being in contact with the heater coils" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heater coils" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the boiler" in in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended to recite --the steam generator-- rather than “the boiler”. Thus, the phrase “the boiler” in line 20 of claim 1, has been interpreted as being synonymous with --the steam generator-- for the purposes of examination. 
Examiner notes that claim 1 also recite “the boiler” in line 26. Furthermore, claim 10 recites “the boiler” in lines 1-2 
Claim 1 recites “vegetable oil heated near its smoke point”. The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the scope of the claimed “vegetable oil heated near its smoke point” is unclear. Specifically, it is unclear to what temperature to which the vegetable oil must be heated to be heated “near its smoke point”.
For the purposes of examination, the phrase “heated near its smoke point” has been interpreted broadly.
Claim 1 recites the limitation "the steam produced from the boiler" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 10-12, 14, 15, and 17-20 are rejected due to their dependency on indefinite claim 1.
	 
	The following are new rejections necessitated by amendment, and made in view of the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cap et al. (US 2011/0048006), hereafter referred to as Cap, in view of Maurer et al. (US 2013/0146437), hereafter referred to as Maurer, Daly et al. (US 2010/0276122), hereafter referred to as Daly, Hoffman et al. (“Temperature dependence of thermophysical and rheological properties of seven vegetable oils in view of their use as heat transfer fluids in concentrated solar plants”), hereafter referred to as Hoffman, and Litwin (US 2005/0126170).
With regard to claim 1: Cap teaches a desalination system, (abstract) the system comprising:
A seawater harvester, i.e. the portion of seawater loop 30 supplying “incoming sea water” to the condenser 34, the seawater harvester configured to harvest seawater (Figure 1, Paragraphs [0008]-[0015]).
At least one heat transfer coil, i.e. the heat transfer coil within condenser 34, the heat transfer coil in fluid communication with the seawater harvester and disposed within a containment structure (condenser) 34 (Figure 1, Paragraphs [0008]-[0015]).

Wherein the produced fresh water is removed from the containment structure 34 (Figure 1, Paragraphs [0008]-[0015]).
Wherein the steam generator 32B/33 i) provides the steam by boiling at least some of the harvested seawater that exits the containment structure 34 after being in contact with (i.e. flowing through) the heat transfer coils and ii) provides the steam to the containment structure 34 (Figure 1, Paragraphs [0008]-[0015]). The steam generator 32B/33 provides steam to a steam turbine 36 to produce electricity (Cap: Figure 1, paragraphs [0010]-[0014]). Therefore, it is understood that the steam generator 32B/33 is a boiler, i.e. as the steam generator 32B/33 functions as such for the steam turbine 36.
Wherein the steam generator/boiler 32B/33 boils the harvested seawater using a heat transfer fluid, i.e. a molten salt or other heat transfer fluid, that is heated by concentrated solar energy in receiver 24 (Cap: Figure 1, Paragraphs [0008]-[0013]).	
Wherein a generator 38 generates electricity using the steam produced by the steam generator/boiler 32B/33 (Figure 1, paragraphs [0010]-[0014]).
Cap does not explicitly teach that the seawater harvester is configured to harvest seawater from below an ocean thermocline.
Maurer teaches a device 100 for desalinating water (Figure 1, paragraph [0018]). The device 100 functions by harvesting seawater, passing the seawater through a condenser 120 to cool the condenser 120, and passing the seawater from the condenser 120 to an evaporator 110 where it is evaporated (Figure 1, Paragraphs [0018]-[0021]). Maurer suggests harvesting the seawater from below the ocean thermocline, as seawater pulled from below the ocean thermocline is very cold, i.e. in the range of 5-15 °C, and therefore suitable for cooling the condenser 120 (Paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cap in view of Maurer configuring the seawater harvester to harvest seawater from below an ocean thermocline, in order to obtain a system which harvests seawater which is in a suitably cold state 
	Modified Cap is silent to the containment structure being a containment tower, wherein the least one heat transfer coil is a plurality of heat transfer coils disposed within a top half of the containment tower, and wherein steam is input to the containment tower near the bottom of the containment tower. 
However, condensers in the form of towers are known in the art. For example, Daly teaches a condenser (abstract), the condenser comprising a plurality of cooling heat transfer coils (plurality of tubes) 2 located at the top of a tower (column) 20 (Figure 1, paragraph [0052]). The tower (column) 20 contains the heat transfer coils 2, and therefore is understood to be a “containment tower” (Figure 1, paragraph [0052])). In Daly, vapor is input near the bottom of the tower 20, i.e. vapor 12a flows up from the bottom of the tower (Figure 1, paragraph [0052]). A person having ordinary skill in the art would recognize that the column of Daly has a vapor input in the bottom thereof from a boiler (i.e. a reboiler), as such is a standard and necessary feature of columns like that of Daly. It is well established that it would have been obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Cap in view of Daly by replacing the condenser of Cap (i.e. the containment structure and the at least one heat transfer coil therein) with a condenser like that of Daly, i.e. a condenser comprised of a containment tower and a plurality of heat transfer coils disposed within a top half of the containment tower, wherein the steam supplied to the containment tower from the steam generator is input to the containment tower near the bottom of the containment tower, in order to obtain a system that is predictably capable of condensing steam using the harvested seawater.
The heat transfer coils 2 in modified Cap are stacked heat transfer coils, i.e. heat transfer coils which are disposed one on top of another (Daly: Figure 1, paragraph [0052]).
Modified Cap does not explicitly teach at least one pump configured to pump the harvested seawater into a top of the containment tower.
However a person having ordinary skill in the art will recognize that system of Cap requires some means of inducing flow of harvested seawater in order to effectively move the harvested seawater from 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Maurer by adding at least one pump configured to pump the harvested seawater into a top of the containment tower, i.e. into the stacked heat transfer coils positioned in the top of the containment tower, in order to obtain a system that is capable of moving harvested seawater from below the ocean thermocline and into the containment structure (condenser).
In modified Cap, the harvested seawater that is pumped into the stacked heat transfer coils 2 flows through said heat transfer coils 2, i.e. from tube-side inlet 8 to tube side outlet 10 (Daly: Figure 1, paragraph [0052]). While flowing through the stacked heat transfer coils 2, the seawater pumped to said stacked heat transfer coils 2 will flow downwardly through a portion thereof, i.e. the seawater will flow downwardly through the right hand side of the stacked heat transfer coils 2 closer to the inlet 8 thereof as depicted in Figure 1 of Daly (Daly: Figure 1, paragraph [0052]).
Modified Cap does not explicitly teach that the heat transfer fluid is vegetable oil, i.e. such that the boiler/steam generator boils the harvested seawater using vegetable oil. However, the claimed oil is merely a material worked upon by the claimed system. System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The system of modified Cap is capable of operating so as to use (work upon) substantially any fluid as the heat transfer fluid. For example, modified Cap could be operated so as to use any of vegetable oil, synthetic oil, molten salt, etc. as the heat transfer fluid, i.e. such that the selected heat transfer fluid is supplied as a hot fluid to the heater coil within the boiler. Therefore, the system of modified Cap meets the language of claim 10 regarding the boiler/steam generator boiling the harvested sea water using a heat transfer fluid in the form of vegetable oil (see MPEP 2114 and 2115).  
Regardless, the prior art shows that it would be obvious to use vegetable oil as the heat transfer fluid in modified Cap. In particular, Hoffman studies the properties of several vegetable oils in hopes of 
It would have been obvious to one of ordinary skill in the art to further modify Cap in view of Hoffman by providing vegetable oil as the heat transfer fluid in order to obtain a system which uses a heat transfer fluid that is both cheap and eco-friendly. 
Modified Cap does not explicitly teach that the vegetable oil heated by the concentrated solar power is heated to a temperature near its smoke point.
However, the temperature to which the heat transfer fluid (which is vegetable oil in modified Cap) is heated is merely a matter of intended use or manner of operating. Matters pertaining to intend use or manner of operating do not distinguish claimed systems from prior art systems which are capable of use or operation in the claimed manner (see MPEP 2114). The system of modified Cap is capable of heating a molten salt for use as the heat transfer fluid using concentrated solar power (paragraphs [0009] and [0010]). This indicates that modified Cap is capable of heating the heat transfer fluid therein using concentrated solar power to temperature far in excess of the smoke points of vegetable oils. Therefore, it is understood that modified Cap is capable of heating the vegetable oil heat transfer fluid to a temperature near its smoke point using concentrated solar power. Thus, modified Cap meets the claim language regarding the vegetable oil being heated to near its smoke point.
Regardless, Hoffman suggests using vegetable oils as heat transfer fluids at temperatures up to and including 250 °C (section 5, Table 7). It is understood that the smoke points of most vegetable oils are less than or equal to 250 °C. For example, the smoke point of peanut oil is about 232 °C, the smoke point of soy bean oil is 234 °C, the smoke point of palm oil is 235 °C. Therefore, a person having ordinary skill in the art in possession of Hoffman would recognize that vegetable oils could be used as heat transfer fluids while being heated to temperatures near their flash point.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Hoffman by configuring the system to use the concentrated solar power to 
Modified Cap does not explicitly teach that the vegetable oil is stored in insulated containers that permit the vegetable oil to continue to be used to boil the harvested seawater during night without using the concentrated solar power.
Litwin teaches a solar power generation system which utilizes a solar heated heat transfer fluid to generate steam and electricity (Abstract). Litwin teaches storing hot heat transfer fluid in a hot thermal storage tank 150 in order to keep a supply of hot heat transfer fluid on hand such that the system can be used to produce steam and electricity even when new hot heat transfer fluid cannot be generated, e.g. at night (paragraph [0034]). A person having ordinary skill in the art would recognize that it would be advantageous for said hot thermal storage tank 150 to be insulated, as an insulated tank would be more capable of keeping the hot heat transfer fluid in a hot state as opposed to an uninsulated tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Litwin by adding insulated containers (tanks) for storing hot heat transfer fluid (i.e. hot vegetable oil), in order to obtain a system which stores said hot vegetable oil so as to keep a supply of hot heat transfer fluid on hand for times when new hot heat transfer fluid cannot be generated (e.g. at night).
In Cap modified in view of Litwin as above, the insulated storage containers are provided to keep a supply of hot heat transfer fluid (in this case, vegetable oil) on hand for times when new hot heat transfer fluid cannot be generated (e.g. at night). Thus, said insulated storage containers “permit the vegetable oil to continue to be used to boil the harvested seawater during night without using the concentrated solar power,” as required by claim 1.
With regard to claim 10: Modified Cap teaches that the boiler 32B/33 comprises a heating coil containing (i.e. containing flow of) the heated heat transfer fluid, i.e. heat transfer fluid heated by concentrated solar energy in receiver 24 (Cap: Figure 1, Paragraphs [0008]-[0013]). In modified Cap, the heat transfer fluid is vegetable oil (see rejection of claim 1 above for details). Therefore, the heating coil contains the heated vegetable oil.
With regard to claim 11: Modified Cap does not explicitly teach that the vegetable oil is peanut oil. However, the claimed oil is merely a material worked upon by the claimed system. System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The system of modified Cap is capable of operating so as to use (work upon) substantially any fluid as the heat transfer. For example, modified Cap could be operated so as to use any of vegetable oil, synthetic oil, molten salt, etc. as the heat transfer fluid. Likewise, the system of Cap could be operated to use (work upon) peanut oil as the heat transfer fluid. Therefore, the system of modified Cap meets the language of claim 11 regarding the vegetable oil being peanut oil (see MPEP 2114 and 2115).
Regardless, it would be obvious to use peanut oil as the heat transfer fluid in modified Cap. As discussed in the rejection of claim 10 above, Hoffman suggests the use of vegetable oils as heat transfer fluids in industrial applications, e.g. in concentrated solar power plants (abstract, Section 5 “Innovative heat transfer fluids”, Section 6 “conclusions”). Hoffman does not explicitly contemplate the use of peanut oil as a heat transfer fluid. However, the fact remains that Hoffman suggests the use of vegetable oils as heat transfer fluids. Thus, a person having ordinary skill in the art would have a reasonable expectation that any and all vegetable oils could be successfully used as a heat transfer fluid. It is understood that the genus of vegetable oils is comprised of a finite set of specific oils extracted from plant material. Peanut oil is a notoriously well-known vegetable oil. It is well established that it would be obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art to further modify Cap in view of Hoffman by using peanut oil as the heat transfer fluid, in order to, with a reasonable expectation of success, obtain a system which uses a cheap and eco-friendly heat transfer fluid in the form of a vegetable oil.
With regard to claim 12: In modified Cap, the boiler 32B/33 includes a first pipe (the portion of heating fluid loop 28 attached the left hand side of the boiler 32B/33 in Figure 1) that permits cooled down vegetable oil (which is provided as the heat transfer fluid in modified Cap; see rejection of claim 10 above) to outflow to a concentrated solar power device (concentrated solar power system) 22, the 
With regard to claim 14: At least some of the electricity generated by generator 38 is used to power the desalination system (Cap: Figure 1, paragraphs [0010]-[0014]).
With regard to claim 15: At least some of the electricity (additional excess electricity) is supplied to the electrical grid (Cap: Figure 1, paragraphs [0010]-[0014]).
With regard to claim 17: Modified Cap is silent to sludge formed from used vegetable oil being converted into biofuel. However, system claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language regarding sludge formed from used vegetable oil being converted into biofuel is purely functional in nature and relates only to a manner of utilizing a material worked upon (used heat transfer fluid) by the claimed system. The system of modified Cap could be operated according to a method wherein any sludge formed from the used vegetable oil is collected and converted to biofuel, i.e. by supplying said sludge to a biofuel production process of some kind. Therefore, modified Cap satisfies the language of claim 17. 
With regard to claim 18: Modified Cap further comprises third pipe (i.e. the pipe exiting the bottom of the flash tank 33 in Figure 1) connected to the boiler 32B/33, wherein the third pipe that permits brine water to flow out of the boiler 32B/33 (Cap: Figure 1, Paragraphs [0011]-[0013]).
With regard to claim 19: Sea salt is produced from the brine water flowing out of the boiler 32B/33 (Cap: Figure 1, Paragraphs [0011]-[0013]).
Note: System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language of claim 19 constitutes such a recitation.
With regard to claim 20: Modified Cap is silent to glycerin being produced from sludge formed from the vegetable oil. However, system claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language regarding .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cap in view of Maurer, as applied to claim 1 above, and in further view of evidence from Encyclopedia Britannica (Britanica.com article “Thermocline”; URL: https://www.britannica.com/science/thermocline).
With regard to claim 7: As discussed in the rejection of claim 1 above, the harvested seawater in modified Cap is harvested from below an ocean thermocline. As evidenced by Encyclopedia Britannica, the depth of ocean thermoclines varies but is typically between 200-1000 m (660-3,000 feet). Therefore, it is understood that said water is harvested from below an ocean thermocline, wherein said ocean thermocline is at least 500 ft. deep.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772